DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8; 10-11, and 18-19 of U.S. Patent No. 11,206, 408 (herein referenced as Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown below, for example: 
As per claims 1, 6, and 12, Chen teaches a motion vector prediction method (claim 1, col. 66 lines 46-47); parsing a bitstream to obtain an index value of a control point motion vector prediction candidate list (claim 1, col.66  lines 48-49); when an affine model of a current block is a 2 x K-parameter affine transform model, and an affine transform model of a neighboring block of the current block is a 2 x N-parameter affine transform model (claim 1, col. 66 lines 50- 53), according to the 2 x N-parameter affine transform model for the neighboring block (claim 1, col. 66 lines 53-55), candidate motion vector predictors of K control points of the current block (claim 1, col. 66 lines 55-56), wherein the 2 x N-parameter affine transform model is obtained based on motion vectors of N control points of the neighboring block (claim 1, col. 66 lines 56-59), N is an integer equal to 2, K is an integer equal to 3, the neighboring block is a decoded image block spatially adjacent to the current block, and the current block comprises a plurality of subblocks (claim 1, col. 66 lines 59-64); constructing the control point motion vector prediction candidate list (claim 1, col. 65 line 65), wherein the control point motion vector prediction candidate list comprises the candidate motion vector predictors of K control points of the current block (claim 1, col. 65 lines 65-67); determining, in the control point motion vector prediction candidate list, target candidate motion vector predictions of the K control points on the index value (claim 1, col. 67 lines 1-3); obtaining a motion vector of each subblock of the plurality of subblocks in the current block based on the target candidate motion vector predictor of the K control points (claim 1, col. 67 lines 4-7); and generating a prediction block of the current block based on the motion vectors of the plurality of subblocks in the current  block (claim 1, col. 67 lines 8-10).
Claims 2, 7 and 13 of the instant application corresponds to claims 2-3, 10-11, and 18-19 of the U.S. Patent No. 11,206,408 B2. 
Claims 3, 8 and 11 of the instant application corresponds to claims 6 and 14 of U.S. Patent No. 11,206,408 B2.
Claims 4 and 9, of the instant application corresponds to claim 7 of U.S. Patent No. 11,206,408 B2.
Claim 5 and 10 of the instant application correspond to claim 8 of U.S. Patent No. 11,206,408 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486